Case 19-00457-NGH   Doc 33    Filed 07/15/19 Entered 07/15/19 10:53:21   Desc Main
                             Document      Page 1 of 4
Case 19-00457-NGH   Doc 33    Filed 07/15/19 Entered 07/15/19 10:53:21   Desc Main
                             Document      Page 2 of 4
Case 19-00457-NGH   Doc 33    Filed 07/15/19 Entered 07/15/19 10:53:21   Desc Main
                             Document      Page 3 of 4
Case 19-00457-NGH   Doc 33    Filed 07/15/19 Entered 07/15/19 10:53:21   Desc Main
                             Document      Page 4 of 4
